857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles KINNARD, Plaintiff-Appellant,andJames Dean;  James McIver, Plaintiffs,v.Robert ALPERT;  Hymen Alpert;  Hy-Bob Company, Inc.;  MiddlePeninsula Northern Neck Savings and Loan Association;  MountVernon Savings and Loan Association;  Crossland SavingsF.S.B.;  Sidney Block, Defendants-Appellees,andAnne C. Evans;  Alexander C. Short, Substitute Trustees;  S.Block & Company;  Susan Guarnieri, Dr., Director, BaltimoreCity Health Department;  William Donald Schaefer, Mayor;Sophia Block, Defendants;v.BALTIMORE TITLE COMPANY, INC.;  Jerry Seaman Third PartyDefendants-Appellees.Charles KINNARD, Plaintiff-Appellant,andJames Dean;  James McIver, Plaintiffs,v.Robert ALPERT;  Hymen Alpert;  Hy-Bob Company, Inc.;  MiddlePeninsula Northern Neck Savings and Loan Association;Sidney Block;  Mount Vernon Savings and Loan Association;Crossland Savings F.S.B., Defendants-Appellees,andAnne C. Evans;  Alexander C. Short, Substitute Trustees;  S.Block & Company;  Susan Guarnieri, Dr., Director, BaltimoreCity Health Department;  William Donald Schaefer, Mayor;Sophia Block, Defendants;v.BALTIMORE TITLE COMPANY, INC.;  Jerry Seaman, Third PartyDefendants-Appellees.
Nos. 87-1120, 87-1137.
United States Court of Appeals, Fourth Circuit.
Argued:  July 8, 1988.Decided:  Aug. 8, 1988.

Robert E. Capel, Jr., for appellants.
Harvey H. Perritt, Jr.  (Richard C. Deering & Associates, on brief);  Howard J. Schulman;  Richard A. Finci (Ronald B. Bergman, Pickett, Houlon & Bergman, on brief);  Benjamin Lipsitz (Lipsitz & Lipsitz, on brief), for appellees.
Before HARRISON L. WINTER, Chief Judge, and MURNAGHAN and SPROUSE, Circuit Judges.
PER CURIAM:


1
In a case complex rather than complicated, numerous issues were presented.  After presentation by plaintiffs of their evidence at trial before a jury, the district court made findings and directed a verdict in favor of defendants.  Involved were an issue of whether diversity jurisdiction existed, claims for rescission, assertions of breach of contract, breach of contract and warranty, negligence, breach of fiduciary duty, grounds for declaratory judgment alleged, and fraud was claimed.  A review of the record discloses no viable grounds for challenging the district court's decision.  Certainly neither clearly erroneous findings nor abuse of discretion were established.

The decision in favor of the defendants is

2
AFFIRMED.